Title: To James Madison from Stevens Thomson Mason, 2 April 1800
From: Mason, Stevens Thomson
To: Madison, James


Dear Sir
Phila April 2d. 1800
I inclose you the Bill concerning the Presendential [sic] elections, as it has finally passed the Senate. Some of its early friends protested against it, after the 7th Section was stricken out, enough to have rejected it. Yet they either evaded the vote or voted for it declaring their abhorrence of it but expressing a hope that the House of Reps would make it better. Livermore was the only exception, who voted and finally spoke agt it with great acrimony.

You will have seen the high handed proceedings of the Senate agt Duane. He is not yet taken & I believe those who ordered him to be arrested wish he may not. We have yet nothing from our Commissioners. I am Dear Sir Yours
Stes. Thon. Mason
